IN THE SUPREME COURT OF IOWA
                               No. 20–0126

          Submitted January 7, 2021—Filed January 22, 2021


STATE OF IOWA,

      Appellee,

vs.

RYAN JACOB WIENEKE,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal   from   the   Iowa   District    Court   for   Benton   County,

Christopher L. Bruns, Judge.



      On further review from the court of appeals, Defendant challenges

his sentence for domestic abuse assault while displaying a dangerous

weapon. DECISION OF COURT OF APPEALS AFFIRMED; DISTRICT

COURT SENTENCE VACATED AND REMANDED.



      Per curiam.



      Martha J. Lucey, State Appellate Defender, and Ashley Stewart,

Assistant Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, Tyler J. Buller, Assistant
Attorney General, David C. Thompson, County Attorney, and Tim Dille,

Assistant County Attorney, for appellee.
                                      2

PER CURIAM.

         Following his guilty plea, Ryan Wieneke was convicted of domestic

abuse assault while displaying a dangerous weapon, an aggravated

misdemeanor, in violation of Iowa Code sections 708.2A(1) and (2)(c)

(2019). The district court sentenced Wieneke to an indeterminate term of

incarceration not to exceed two years, suspended all but six days of the

sentence, and placed the defendant on probation for two years. Wieneke

appealed his sentence, and we transferred the matter to the court of

appeals.     On appeal, Wieneke contended the district court abused its
discretion by considering facts outside the sentencing record. The court

of appeals concluded the district court did not abuse its discretion and

affirmed Wieneke’s sentence. See State v. Wieneke, No. 20–0126, 2020 WL

5944460, at *3 (Iowa Ct. App. Oct. 7, 2020). In doing so, the court of

appeals noted the sentence imposed appeared to be an illegal split

sentence, but the court of appeals declined to resolve the issue. See id. at

*3 n.2.

         We granted Wieneke’s application for further review. “On further

review, we have the discretion to review any issue raised on appeal.”

Burton v. Hilltop Care Ctr., 813 N.W.2d 250, 255 (Iowa 2012) (quoting State

v. Marin, 788 N.W.2d 833, 836 (Iowa 2010), overruled on other grounds by

Alcala v. Marriott Int’l, Inc., 880 N.W.2d 699 (Iowa 2016)). “In exercising

our discretion, we can choose which issues to address.” Id. While the

court of appeals took note of the illegal sentence, it declined to correct the

sentence because neither party had raised the issue. However, Iowa Rule

of Criminal Procedure 2.24(5)(a) provides “[t]he court may correct an illegal

sentence at any time.” Hence, normal rules of error preservation do not
apply.     We have explained that when a case is on direct appeal, the

appellate court may correct an illegal sentence even if the illegality was not
                                      3

raised in the district court. See, e.g., State v. Young, 292 N.W.2d 432, 435

(Iowa 1980) (“If a sentence is illegal for example, a court mistakenly

imposes a ten-year term when the statute authorizes a five-year maximum

the practice in this state has been for the district court to correct the

illegality when it comes to that court’s attention, or for this court to do so

or to direct the district court to do so when it comes to this court’s

attention.”). Because the illegality in this case is clear, we exercise our

discretion to correct it now. We choose to address only this issue. The

court of appeals decision is final as to the other issue.
      Sentencing is wholly a creature of statute. The district court can

impose only a sentence authorized by statute. See State v. Manser, 626

N.W.2d 872, 875 (Iowa Ct. App. 2001) (noting the court’s power to punish

a defendant only extends as far as the Iowa Code authorizes). A sentence

not authorized by statute is illegal and void. See State v. Copenhaver, 844

N.W.2d 442, 447 (Iowa 2014) (“An illegal sentence is a sentence that is not

permitted by statute.”); State v. Shilinsky, 248 Iowa 596, 603, 81 N.W.2d

444, 449 (1957) (“However, it is well established that imposition of a

sentence at variance with the statutory requirements is a ‘void act.’ Such

a sentence may be superseded by a new sentence in conformity to the

provisions of the statute.” (quoting United States v. Bozza, 155 F.2d 592,

595 (3d Cir. 1946))).

      We conclude the district court imposed a statutorily unauthorized

sentence when it sentenced Wieneke to an indeterminate term of

incarceration not to exceed two years but then suspended all but six days

of the indeterminate term.      Wieneke was convicted of an aggravated

misdemeanor.      “When a judgment of conviction of an aggravated
misdemeanor is entered against any person and the court imposes a

sentence of confinement for a period of more than one year the term shall
                                     4

be an indeterminate term.” Iowa Code § 903.1(2). All persons sentenced

to an indeterminate sentence “shall be committed to the custody of the

director of the Iowa department of corrections.” Id. § 903.4. In State v.

Dohrn, we concluded this statutory language vested the board of parole

with responsibility for determining the ultimate length of confinement for

an offender sentenced to an indeterminate term. 300 N.W.2d 162, 163–

64 (Iowa 1981). In light of the board of parole’s authority to determine the

length of an indeterminate sentence, while the district court has the

statutory authority to suspend the execution of a sentence or any part of
it pursuant to Iowa Code section 901.5(3), the district court’s statutory

authority extends only to “the suspension of a portion of a sentence in

regard to determinate sentencing orders. No such authority exists with

respect to an indeterminate sentence.” State v. Formaro, 638 N.W.2d 740,

742 (Iowa 2002).    The district court exceeded its statutory sentencing

authority in concluding otherwise.

      For these reasons, we vacate the defendant’s sentence and remand

this matter for proceedings not inconsistent with this opinion.

      DECISION OF COURT OF APPEALS AFFIRMED; DISTRICT

COURT SENTENCE VACATED AND REMANDED.

      This opinion shall not be published.